Supplement dated September 14, 2012 to the Government and High Quality Bond Fund Statement of Additional Information for Principal Funds, Inc. dated July 17, 2012 This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. LEADERSHIP STRUCTURE AND BOARD OF DIRECTORS Interested Directors On page 20, delete all references to Ralph C. Eucher. MANAGEMENT INFORMATION On page 23, under the “ Position(s) Held with Fund ” column for Michael J. Beer, add “Member Executive Committee.” On page 23, delete the information pertaining to Ralph C. Eucher. On page 23, under the “ Position(s) Held with Fund ” column for Nora M. Everett, add “Chair,” and under the “ Length of Time Served ,” add “Since 2012.” On page 24, delete the information pertaining to Stephen G. Gallaher. On page 25, delete all information pertaining to Ralph C. Eucher in the table under the heading Directors Considered to be "Interested Persons.
